



EXHIBIT 10-12


TEGNA INC.
DEFERRED COMPENSATION PLAN


Restatement Dated February 1, 2003, as amended
Rules for Pre-2005 Deferrals


Amendment No. 2


Effective as of the date TEGNA Inc. spins off Cars.com Inc. as a separate,
publicly traded company, TEGNA Inc. hereby amends the TEGNA Inc. Deferred
Compensation Plan, Restatement dated February 1, 2003, as amended, Rules for
Pre-2005 Deferrals (the “Plan”), as follows:


1.Section 2.6(b) is amended by adding the following to the end of such Section:


As a consequence of the Company’s spinning off Cars.com Inc. (“Cars.com”) as a
separate publicly traded company (the “Cars.com Spin-off”), Participant accounts
deemed invested in the TEGNA stock fund will be credited with hypothetical
shares of Cars.com consistent with the terms of the Cars.com Spin-off, and the
Plan will establish a separate hypothetical Cars.com stock fund to track such
shares. Notwithstanding any provision to the contrary, Participants may elect in
a manner prescribed by the Committee to allocate out of such Cars.com stock fund
but shall not be able to allocate any additional amounts to the Cars.com stock
fund.
2.Section 2.8 is amended by adding the following provision to the end of such
Section:


Notwithstanding the foregoing, deemed dividends relating to hypothetical
Cars.com stock in the hypothetical Cars.com stock fund will not be deemed
reinvested in Cars.com stock. Instead, such deemed dividends will be
hypothetically invested proportionately in the investment funds selected by the
Participant in his most recent investment direction, or, in the absence of an
explicit investment direction, in the default investment fund.
3.Section 2.9(h) is amended by adding the following to the end of such Section:


Notwithstanding the foregoing or any other provision of this Plan, any portion
of a Participant’s Deferred Compensation Account deemed invested in shares of
Cars.com may only be settled in cash.


4.
Except to the extent amended herein, the Plan remains in full force and effect.





{Remainder of page intentionally left blank; signature page follows}




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment No. 2 to be executed by
its duly authorized officer as of May 3, 2017.


TEGNA INC.




By: /s/ Todd A. Mayman
Name: Todd A. Mayman
Title: Executive Vice President, Chief Legal and
Administrative Officer





